DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16-20, drawn to an introducer, classified in A61B 17/3421.
II. Claims 10-15, drawn to a method of manufacturing an introducer, classified in A61M.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the introducer of Invention I could be made from by another materially different process. For example, instead of removing the material at the end of the layered tubular member in order to form the tapered distal region after the components have been assembled (i.e. after the inner sheath, reinforcement member, and outer sheath have been disposed over each other) this material could be removed prior to assembly instead.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired a separate status in the art in view of their different classification, since Invention I is classified in A61B 17/3421 while Invention II is classified in A61M 25/0009.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Glenn Seager on 8/3/2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-9 and 16-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 4 is objected to because of the following informalities: the phrase “wherein at least one of the at least one folded portion” should be amended to read “wherein at least one of the .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitterer et al. (PGPub US 2017/0252062 A1).
With respect to claim 1, Fitterer et al. discloses an introducer (10 in Fig. 1), comprising: a layered tubular member (20, 30, and 40), comprising: an inner liner (20) including a lumen (22), a distal region (26), and at least one folded portion (34 in Fig. 3) extending along the distal region of the inner liner (20 in Fig. 1) in a delivery configuration (Fig. 3), a reinforcing member (40 in Fig. 1) disposed over at least a portion of the inner liner (20), the reinforcing member (40) having a length and including a plurality of longitudinal spines (38 in Fig. 4) defining a plurality of openings (not marked, area between 38) disposed between adjacent longitudinal spines (38) wherein each folded portion (34) is circumferentially overlapped by one of the plurality of openings (fold 34 is between spines 38); and a tip member (28 in Fig. 1) fixedly attached to a tapered distal region (PP [0057]: "In some examples, the tapered region 78 may be positioned proximal to the distal portion 26 of introducer 10", PP [0092]: "Further, tip member 56 may include a taper"), wherein the inner liner (20) extends to a distal end (26) of the layered tubular member (20, 30, and 40), wherein at least a portion of each folded portion (34 in Fig. 8) terminates proximal of the distal end (26) of the layered tubular member (20, 30, and 40 in Fig. 1) (PP [0089]: "FIG. 8 shows line 70 which may represent a cut which removed a portion of folded section 34").
Regarding claim 2, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the inner liner (20 in Fig. 1) is configured to radially expand from the delivery configuration to an expanded configuration (PP [0067]: "In some examples, liner 20 and/or lumen 22 may be configured to radially expand from a delivery configuration to an expanded configuration when subjected to a radially outward force from within the lumen 22 and/or liner 20").
Regarding claim 3, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the lumen (22 in Fig. 1) has a first diameter in the delivery configuration and a second diameter in the expanded configuration, the second diameter being greater than the first diameter (PP [0069]: "In the delivery configuration, lumen 22 may have a first inner diameter defined by the inner surface of the wall of liner 20…  In the expanded configuration, lumen 22 may have a second inner diameter defined by the inner surface of the wall").
Regarding claim 4, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein at least one of the folded portions (34 in Fig. 3) at least partially unfolds when the inner liner (20) radially expands from the delivery configuration to the expanded configuration (PP [0096]: "As the outer sheath 30 separates, splits, or tears apart, the one or more folds 34 of the liner 20 are permitted to unfold and increase the inner diameter of the lumen 22").
With respect to claim 5, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the layered tubular member (20, 30, and 40 in Fig. 1) includes a cut out (70 in Fig. 8) radially aligned with each folded portion (34) and extending proximally from the distal end (26) of the layered tubular member (20, 30, and 40 in Fig. 1) within the tapered distal region (26, taper shown in Fig. 10).
Regarding claim 6, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the tapered distal region (26 in Fig. 10) of the layered tubular member (20, 30, and 40 in Fig. 1) tapers in a distal direction from a first outer diameter to a second outer diameter less than the first outer diameter (Fig. 10, PP [0092]: "Further, tip member 56 may include a taper. As shown in FIG. 10, tip member 56 may taper from a first diameter in which it contacts outer sheath 30 to a second diameter at the distal end of introducer 10").
With respect to claim 7, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the inner liner (20 in Fig. 1) is formed from an inelastic material (PP [0072]: "Because liner 20 may be made from an inelastic material, it may be configured to expand radially outward to a predetermined maximum second inner diameter and/or second inner radial extent, but may not stretch or expand radially outward beyond the predetermined maximum second inner diameter and/or second inner radial extent").
With respect to claim 8, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein one or more of the plurality of longitudinal spines (38 in Fig. 6) have a substantially constant width along the length of the reinforcing member (40) (PP [0084]: "Further, FIG. 6 shows that in some examples, the width of reinforcement members 38 may be substantially uniform").
Regarding claim 9, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein one or more of the plurality of longitudinal spines (48 in Fig. 7) have a distally-reducing width along at least a portion of the length of the reinforcing member (40) (PP [0085]: "However, the spine member 48 of FIG. 7 may include one or more reinforcement members 38 having a variable width along the length of spine member 48").
Regarding claim 16, Fitterer et al. discloses an introducer (10 in Fig. 1), comprising: a layered tubular member (20, 30, and 40), comprising: an inner liner (20) including a lumen (22), a distal region (26), and at least one folded portion (34 in Fig. 3) extending along the distal region (26) of the inner liner (20) in a delivery configuration, a reinforcing member (40 in Fig. 1) disposed over at least a portion of the inner liner (20), the reinforcing member (40) having a length and including a plurality of longitudinal spines (38 in Fig. 4) defining a plurality of openings (not marked, openings between 38) disposed between adjacent longitudinal spines (38) wherein each folded portion (34) is circumferentially overlapped by one of the plurality of openings (openings defined by 38 overlap with 34); and an outer sheath (30 in Fig. 3) disposed over the reinforcing member (40), wherein the outer sheath (30) has a length and includes a plurality of windows (32 in Fig. 1) radially aligned with each folded portion (34, PP [0064]: "Additionally, in at least some examples, the apertures 32 (e.g., openings, cutouts, perforations, notches, holes) or other weakening features formed in the wall of the sheath 30 may be positioned adjacent to, radially outward of, in communication with, and/or directly over the one or more folds 34 formed in liner 20"), and a tip member (28) fixedly attached to a tapered distal region (PP [0057]: "In some examples, the tapered region 78 may be positioned proximal to the distal portion 26 of introducer 10", PP [0092]: "Further, tip member 56 may include a taper") of the layered tubular member (20, 30, and 40), wherein the inner liner (20) extends to a distal end (26) of the layered tubular member (20, 30, and 40), wherein the tapered distal region (far-right end of 78) is devoid of each folded portion (34 in Fig. 10, PP [0093]: "Additionally, FIG. 10 shows the portion 54 of fold 34 which had been removed (as discussed with respect to FIG. 8) prior to the application of tip member 56").
With respect to claim 17, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the tip member (28 in Fig. 1) is configured to split apart where the tapered distal region (far-right end of 78) is devoid of each folded region (34 in Fig. 3) when the inner liner (20 in Fig. 1) radially expands from the delivery configuration towards an expanded configuration (claim 12: "wherein the tip member is designed to tear as the at least one folded portion radially expands").
Regarding claim 18, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the plurality of windows (32 in Fig. 5) decreases in size from a distal end (26) of the layered tubular member (20, 30, and 40) toward a proximal end (24) of the layered tubular member (20, 30, and 40) (PP [0080]: “Further, the area of apertures 32 may decrease along outer sheath 30 from the distal portion 26 to the proximal portion 24”).
With respect to claim 19, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein each of the plurality of windows (32 in Fig. 5) are longitudinally separated by a distance (W or Z), and wherein the distance (W or Z) varies along the length of the outer sheath (30) (PP [0079]: “In other words, in some examples apertures 32 may include variable spacing between one another”).
With respect to claim 20, Fitterer et al. discloses all of the limitations as shown above, and further discloses wherein the inner liner (20 in Fig. 4) has a thickness, and wherein the thickness of the inner liner (20) is maintained along a distal edge (26) of the inner liner (20) between adjacent longitudinal spines (38) (as can be seen in Fig. 4, the thickness of the inner liner is constant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitterer et al. (PGPub US 2016/0213882 A1) teaches an expandable sheath (10 in Fig. 1) with an inner liner (20) comprising folds (shown in Fig. 2A) and an outer sheath (30 in Fig. 1) that is tearable (PP [0047]: “discontinuous outer member or tear-away covering 30 fixedly attached to the membrane 20”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771